Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-2, 12-17, 20-22 and 27-30 are pending and the subject of this FINAL Office Action.  

Objections to Claims
Claim 2 is objected to for missing a period at the end.

New Grounds of Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 12-17, 20-22 and 27-30 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by FAN (US 20180088112).
As to claims 1, 12-14 and 28-30, FAN teaches an Ab conjugated to gene-specific primer which includes in a 3' to 5' direction, a sequence complementary to the target genomic DNA, an antibody tag sequence, and a PCR handle (Abstract, Figs. 4, 19, para. 0239); encapsulating the cell with conjugated Ab with a protease in a drop (encapsulating reagents for lysis e.g. digestive enzymes e.g. proteinase K, pepsin, or trypsin, with RT-PCR reagents, in droplet with Ab-tagged cell; paras. 0407, 0419, 0421, 0500, Figs. 8-9); incubating the drop to lyse the cell (id.); performing reverse transcription PCR (RT-PCR) (paras. 0434, 0445); and determining identity of the protein bound to the Ab by sequencing the Ab barcode (simultaneous quantitative sequencing analysis of protein and nucleic acid targets in a sample; Abstract, paras. 0007, 0008, 0921).
As to claim 2, FAN teaches 
As to claim 15, FAN teaches amplifying before sequencing (Fig. 2, for example).
As to claim 16, FAN teaches a bead (id.).
As to claim 17, FAN teaches the protein bound to Ab is a cell surface protein (paras. 0066, 0341, for example).
As to claim 20, FAN teaches all of Ab library, RNA library and DNA library (simultaneous quantitative sequencing analysis of protein and nucleic acid targets in a sample using barcodes requires generating libraries of protein and nucleic acids for sequencing; Abstract, for example).
As to claims 21-22, FAN teaches a nucleic acid sequence complementary to the barcode sequence, wherein said affinity reagent is capable of binding to a nucleic acid amplification primer set comprising the barcode sequence (Fig. 19).
As to claim 27, FAN teaches the cell lysate comprises genomic DNA (para. 0210, for example).
In sum, Fan teaches the same technique as claimed for the same purpose as disclosed in the instant specification (e.g. “oligonucleotide conjugated antibodies to measure protein expression and gene expression simultaneously in a high throughput manner”; para. 0240). 

New Grounds of Rejections - Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1-2, 12-17, 20-22 and 27-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-18 of U.S. Patent No. 11,365,441.
	The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  The conflicting claims teach 
	1. A multiomic detection method for detecting DNA, RNA, and protein from a cell, comprising:
	combining the cell with antibody-oligonucleotide tags, wherein antibodies of the antibody-oligonucleotide tags exhibit specificity for proteins of the cell;
	encapsulating the cell and antibody-oligonucleotide tags in a drop comprising a reaction mixture comprising a protease;
	performing a protease digest on the encapsulated cell drop with the protease to produce a cell lysate, wherein the cell lysate comprises DNA, RNA, and oligonucleotide tags derived from the antibody-oligonucleotide tags;
	providing a reverse transcriptase and generating cDNA by performing a reverse transcription reaction on the RNA;
	combining cell lysate comprising DNA, cDNA, and oligonucleotide tags with barcoding reagents and barcoding beads;
	performing a nucleic acid amplification reaction to attach the cell barcodes to amplicons derived from the DNA, cDNA, and oligonucleotide tags, wherein amplicons from the drop contain a same cell barcode; and
	detecting DNA, RNA, and protein of the cell by sequencing the cell barcode incorporated into the amplicons.

The instant claims require
1. A method of determining and characterizing a protein expression pattern of a single cell, the method comprising the steps of:
	providing a conjugated antibody to the cell by conjugating a gene specific primer comprising a barcode sequence onto an antibody, wherein the barcode sequence is specific to the antibody;
	partitioning or separating the cell and encapsulating the cell comprising the conjugated antibody in a drop comprising a protease;
	incubating the encapsulated cell with the protease in the drop to produce a cell lysate;
	performing a nucleic acid amplification reaction to produce one or more amplicons comprising the barcode sequence; and
	determining the identity and characterizing one or more proteins by sequencing the barcode sequence of the one or more amplicons.

Although the conflicting claims contain additional details as to simultaneously detecting DNA, RNA, and protein from a cell, yet the conflicting claims still anticipate the claims by teaching the same steps as the instant claims.  This is shown above by comparing conflicting claim 1 to instant claim 1.  Conflicting claim 1 uses the same Ab-primer, same lysis/incubation technique, and same sequencing technique to identify a protein using barcodes.  Thus, the conflicting claims anticipate the instant claims.

Instant claims 1-2, 12-17, 20-22 and 27-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-19 of U.S. Application No. 16/839,058.
	The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  The conflicting claims teach 
	1. A method of identifying and characterizing clonal sub populations of cells, the method comprising the steps of:

a) conjugating barcode sequences flanked by PCR priming sites onto antibodies, wherein a barcode sequence is specific to an antibody;

b) performing a cell staining step using the barcode-conjugated antibodies;

c) partitioning or separating individual cells or nuclei, and encapsulating one or more individual cell(s) or nuclei, in a reaction mixture comprising a protease and/or reverse transcriptase;

d) incubating the encapsulated cell with the protease in the drop to produce cDNA in a cell lysate with released chromatin;

e) providing one or more nucleic acid amplification primer sets, wherein one or more primer of a primer set comprises a barcode identification sequence associated with an antibody;

f) performing a nucleic acid amplification reaction to produce one or more amplicons;

g) providing an affinity reagent that comprises a nucleic acid sequence complementary to the identification barcode sequence of one of more nucleic acid primer of a primer set, wherein said affinity reagent comprising said nucleic acid sequence complementary to the identification barcode sequence is capable of binding to a nucleic acid amplification primer set comprising a barcode identification sequence;

h) contacting an affinity reagent to the amplification product comprising amplicons of one or more target nucleic acid sequence under conditions sufficient for binding of the affinity reagent to the target nucleic acid to form an affinity reagent bound target nucleic acid; and

1) determining the identity and characterizing one or more protein by sequencing a barcode of an amplicon.

The instant claims require
1. A method of determining and characterizing a protein expression pattern of a single cell, the method comprising the steps of:
	providing a conjugated antibody to the cell by conjugating a gene specific primer comprising a barcode sequence onto an antibody, wherein the barcode sequence is specific to the antibody;
	partitioning or separating the cell and encapsulating the cell comprising the conjugated antibody in a drop comprising a protease;
	incubating the encapsulated cell with the protease in the drop to produce a cell lysate;
	performing a nucleic acid amplification reaction to produce one or more amplicons comprising the barcode sequence; and
	determining the identity and characterizing one or more proteins by sequencing the barcode sequence of the one or more amplicons.

Although the conflicting claims contain additional preamble intended use as to identifying and characterizing clonal sub populations of cells, yet the body of the conflicting claims still anticipate the claims by teaching the same steps as the instant claims.  This is shown above by comparing conflicting claim 1 to instant claim 1.  Conflicting claim 1 uses the same Ab-primer, same lysis/incubation technique, and same sequencing technique to identify a protein using barcodes.  Thus, the conflicting claims anticipate the instant claims.
 
Prior Art
	The following prior art also teaches Ab-barcoded primers conjugated to Ab: US 20200087707; US 20210009994; US 20180346979.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637